Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert R. Turner, Jr., appeals the district court’s order setting aside entry of default and dismissing this action alleging unjust enrichment and breach of contract. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Turner v. Lowden, No. 1:12-cv-01372-RDB, 2013 WL 5634325 (D.Md. Oct. 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*228fore this court and argument would not aid the decisional process.

AFFIRMED.